Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Claims 1, 10, and 16 have been amended.  Claim 2, 11, and 17 have been cancelled.  Claim 21-23 have been added.  Claims 1, 3-10, 12-16, and 18-23 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 5, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et.al. (Korean Patent Application Publication, KR101576518B1, hereinafter, “Chung”, disclosed in Applicant’s IDS) in view of Sonchack et.al. (NPL, Enabling Practical Software-defined Networking Security Applications with OFX, 21-24 February 2016, NDSS '16, hereinafter, “Sonchack”), further in view of Pitre et.al. (US Patent Application Publication, 2014/0357976, hereinafter, “Pitre”).
Regarding claim 1, Chung teaches:
A method implemented in an electronic device in a software-defined networking (SDN) system, wherein the electronic device serving as a network element in the SDN system (Chung: the software definition network may include the open flow switch 200 [i.e., electronic device serving as a network element].  Fig. 1 and ¶ [0019]), the method comprising: 
receiving a packet for forwarding (Chung: If the switch 200 receives the packet from the terminal 300 or the dissimilar switch 200, the packet can be switched.  Fig. 1 and ¶ [0021]); 
determining that the packet matches a flow table entry of a flow table in the network element (Chung: the packet can be switched based on the flow table…  According to the flow entry, when the packet in which the switch was satisfied any kind of condition came in [i.e., matching criteria of incoming packet to table entry].  the switch can inspect the packet with reference to table about all packet (3) without the concerning of the control device.  Figs. 1, 3 and ¶ [0021, 0024, 0034]); and
performing operations on the packet based one or more instructions of the flow table entry (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  Fig. 4 and ¶ [0043]),
wherein the vendor extension identifier of the vendor extension table corresponds to a vendor extension (Chung: The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0039]),
wherein each vendor extension identifier of the vendor extension table identifies a set of function pointers pointing to one or more addresses for a set of functions for the vendor extension (Chung: the information on the execution rule may be written in an open flow protocol and stored together with the flow table of the switch.  More specifically, the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  It may include flow entry information indicating by using a port of a full row table.  Fig. 4 and ¶ [0043]), and 
wherein the operations include execution of one or more of the set of functions (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).
Chung does not explicitly teach:
wherein the one or more instructions contains an experimenter that matches a vendor extension identifier of a vendor extension table of the network element,
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines. 
Sonchack teaches:
wherein the one or more instructions contains an experimenter (Sonchack: Experimenter messages provide a standard way for OpenFlow switches and controllers to implement additional features within the OpenFlow message type space. An Experimenter message has two header fields: experimenter ID and experimenter Type. OFX [OpenFlow Extension Framework] sets the ID field to a predefined constant, so that the OFX library and OFX switch agent can distinguish OFX messages from other experimenter messages.  ¶ [Section IV, B, “OFX Messages”, Page 6]) that matches a vendor extension identifier of a vendor extension table of the network element (Sonchack: When the OFX switch agent [i.e., network element] receives a message from the controller that instructs it to load a module… Loads the module’s switch handler function, and registers it in a local table [i.e., vendor extension table] so that it gets called whenever the OFX switch agent receives an experimenter message with the module’s ID in its type field [i.e., matching the vendor extension identifier].  ¶ [Section IV, C, “The OFC Switch Agent”, Page 6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung to include the features as taught by Sonchack above in order to implement additional features within the OpenFlow message type space. (Sonchack, ¶ [Section IV, B, “OFX Messages”, Page 6]).
Chung-Sonchack does not explicitly teach:
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines. 
However, in the same field of endeavor, Pitre teaches:
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines (Pitre: An application 210, or app, is shown loaded onto a device ... The device running the app can be any of a range of devices…  In the example shown, an application 210 communicates through an API 220 which allows for emotionally enabling the application. In some embodiments, the API 220 is generated by a software development kit or The API 220 shown includes multiple classifiers to process mental state data and infer mental states...  The classifiers can be obtained from … an application vendor site. The classifiers in the API can be updated automatically [Classifiers obtained via application 210 are equated to vendor extension, and the device on which the app is running is equated to the network element.  The Examiner interprets that the classifiers are being updated by the application, downloaded from the application vendor site.  The update is not dependent of the system/software update for the device itself].  Fig. 2 and ¶ [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack to include the features as taught by Pitre above in order to improve accuracy. (Pitre, ¶ [0028]).

Regarding claim 3, Chung-Sonchack-Pitre discloses on the features with respect to claim 1 as outlined above.
Chung further teaches:  
determining that within the flow table entry, an instruction contains the experimenter (Chung: the control device 100 can transmit the software module using the vendor message (OFPT_VENDOR message) which the open flow standard designates as the vendor expansion (Vendor Extension) through the open flow channel to the switch.  The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0038-0039]); and
executing one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).

Regarding claim 5, Chung-Sonchack-Pitre discloses on the features with respect to claim 1 as outlined above.
Chung further teaches:  
determining that within the flow table entry, an action identified by an instruction contains the experimenter (Chung: the control device 100 can transmit the software module using the vendor message (OFPT_VENDOR message) which the open flow standard designates as the vendor expansion (Vendor Extension) through the open flow channel to the switch.  The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0038-0039]); and
executing one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).

Regarding claim 10, Chung teaches:
An electronic device serving as a network element in a software-defined networking (SDN) system (Chung: the software definition network may include the open flow switch 200 [i.e., electronic device serving as a network element].  Fig. 1 and ¶ [0019]), the electronic device comprising: 
a processor and a non-transitory machine-readable storage medium that coupled to the processor, the non-transitory machine-readable storage medium containing instructions, which when executed by the processor, cause the electronic device to: 
receive a packet for forwarding (Chung: If the switch 200 receives the packet from the terminal 300 or the dissimilar switch 200, the packet can be switched.  Fig. 1 and ¶ [0021]),
determine that the packet matches a flow table entry of a flow table in the network element (Chung: the packet can be switched based on the flow table…  According to the flow entry, when the packet in which the switch was satisfied any kind of condition came in [i.e., matching criteria of incoming packet to table entry].  the switch can inspect the packet with reference to table about all packet (3) without the concerning of the control device.  Figs. 1, 3 and ¶ [0021, 0024, 0034]), and
perform operations on the packet based one or more instructions of the flow table entry (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  Fig. 4 and ¶ [0043]),
wherein the vendor extension identifier of the vendor extension table corresponds to a vendor extension (Chung: The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0039]),
wherein each vendor extension identifier of the vendor extension table identifies a set of function pointers pointing to one or more addresses for a set of functions for the vendor extension (Chung: the information on the execution rule may be written in an open flow protocol and stored together with the flow table of the switch.  More specifically, the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  It may include flow entry information indicating by using a port of a full row table.  Fig. 4 and ¶ [0043]), and
wherein the operations include execution of one or more of the set of functions (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).
Chung does not explicitly teach:
wherein the one or more instructions contains an experimenter that matches a vendor extension identifier of a vendor extension table of the network element,
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines. 
Sonchack teaches:
wherein the one or more instructions contains an experimenter (Sonchack: Experimenter messages provide a standard way for OpenFlow switches and controllers to implement additional features within the OpenFlow message type space. An Experimenter message has two header fields: experimenter ID and experimenter Type. OFX [OpenFlow Extension Framework] sets the ID field to a predefined constant, so that the OFX library and OFX switch agent can distinguish OFX messages from other experimenter messages.  ¶ [Section IV, B, “OFX Messages”, Page 6]) that matches a vendor extension identifier of a vendor extension table of the network element (Sonchack: When the OFX switch agent [i.e., network element] receives a message from the controller that instructs it to load a module… Loads the module’s switch handler function, and registers it in a local table [i.e., vendor extension table] so that it gets called whenever the OFX switch agent receives an experimenter message with the module’s ID in its type field [i.e., matching the vendor extension identifier].  ¶ [Section IV, C, “The OFC Switch Agent”, Page 6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung to include the features as taught by Sonchack above in order to implement additional features within the OpenFlow message type space. (Sonchack, ¶ [Section IV, B, “OFX Messages”, Page 6]).
Chung-Sonchack does not explicitly teach:
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines. 
However, in the same field of endeavor, Pitre teaches:
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines (Pitre: An application 210, or app, is shown loaded onto a device ... The device running the app can be any of a range of devices…  In the example shown, an application 210 communicates through an API 220 which allows for emotionally enabling the application. In some embodiments, the API 220 is generated by a software development kit or The API 220 shown includes multiple classifiers to process mental state data and infer mental states...  The classifiers can be obtained from … an application vendor site. The classifiers in the API can be updated automatically [Classifiers obtained via application 210 are equated to vendor extension, and the device on which the app is running is equated to the network element.  The Examiner interprets that the classifiers are being updated by the application, downloaded from the application vendor site.  The update is not dependent of the system/software update for the device itself].  Fig. 2 and ¶ [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack to include the features as taught by Pitre above in order to improve accuracy. (Pitre, ¶ [0028]).

Regarding claim 12, Chung-Sonchack-Pitre discloses on the features with respect to claim 10 as outlined above.
Chung further teaches:  
determine that within the flow table entry, an instruction contains the experimenter (Chung: the control device 100 can transmit the software module using the vendor message (OFPT_VENDOR message) which the open flow standard designates as the vendor expansion (Vendor Extension) through the open flow channel to the switch.  The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0038-0039]), and
execute one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).

Regarding claim 14, Chung-Sonchack-Pitre discloses on the features with respect to claim 10 as outlined above.
Chung further teaches:  
determine that within the flow table entry, an action identified by an instruction contains the experimenter (Chung: the control device 100 can transmit the software module using the vendor message (OFPT_VENDOR message) which the open flow standard designates as the vendor expansion (Vendor Extension) through the open flow channel to the switch.  The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0038-0039]), and
execute one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).

Regarding claim 16, Chung teaches:
A non-transitory machine-readable storage medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations in an electronic device in a software-defined networking (SDN) system, wherein the electronic device serves as a network element in the SDN system (Chung: the software definition network may include the open flow switch 200 [i.e., electronic device serving as a network element].  Fig. 1 and ¶ [0019]), the operations comprising: 
receiving a packet for forwarding (Chung: If the switch 200 receives the packet from the terminal 300 or the dissimilar switch 200, the packet can be switched.  Fig. 1 and ¶ [0021]);
determining that the packet matches a flow table entry of a flow table in the network element (Chung: the packet can be switched based on the flow table…  According to the flow entry, when the packet in which the switch was satisfied any kind of condition came in [i.e., matching criteria of incoming packet to table entry].  the switch can inspect the packet with reference to table about all packet (3) without the concerning of the control device.  Figs. 1, 3 and ¶ [0021, 0024, 0034]); and
performing operations on the packet based one or more instructions of the flow table entry (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  Fig. 4 and ¶ [0043]),
wherein the vendor extension identifier of the vendor extension table corresponds to a vendor extension (Chung: The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0039]),
wherein each vendor extension identifier of the vendor extension table identifies a set of function pointers pointing to one or more addresses for a set of functions for the vendor extension (Chung: the information on the execution rule may be written in an open flow protocol and stored together with the flow table of the switch.  More specifically, the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  It may include flow entry information indicating by using a port of a full row table.  Fig. 4 and ¶ [0043]), and
wherein the operations include execution of one or more the set of functions (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).
Chung does not explicitly teach:
wherein the one or more instructions contains an experimenter that matches a vendor extension identifier of a vendor extension table of the network element,
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines. 
However, in the same field of endeavor, Sonchack teaches:
wherein the one or more instructions contains an experimenter (Sonchack: Experimenter messages provide a standard way for OpenFlow switches and controllers to implement additional features within the OpenFlow message type space. An Experimenter message has two header fields: experimenter ID and experimenter Type. OFX [OpenFlow Extension Framework] sets the ID field to a predefined constant, so that the OFX library and OFX switch agent can distinguish OFX messages from other experimenter messages.  ¶ [Section IV, B, “OFX Messages”, Page 6]) that matches a vendor extension identifier of a vendor extension table of the network element (Sonchack: When the OFX switch agent [i.e., network element] receives a message from the controller that instructs it to load a module… Loads the module’s switch handler function, and registers it in a local table [i.e., vendor extension table] so that it gets called whenever the OFX switch agent receives an experimenter message with the module’s ID in its type field [i.e., matching the vendor extension identifier].  ¶ [Section IV, C, “The OFC Switch Agent”, Page 6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung to include the features as taught by Sonchack above in order to implement additional features within the OpenFlow message type space. (Sonchack, ¶ [Section IV, B, “OFX Messages”, Page 6]).
Chung-Sonchack does not explicitly teach:
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines. 
However, in the same field of endeavor, Pitre teaches:
vendor extension loaded by an application vendor based on their schedule without depending on a switch operator/vendor's release timelines (Pitre: An application 210, or app, is shown loaded onto a device ... The device running the app can be any of a range of devices…  In the example shown, an application 210 communicates through an API 220 which allows for emotionally enabling the application. In some embodiments, the API 220 is generated by a software development kit or The API 220 shown includes multiple classifiers to process mental state data and infer mental states...  The classifiers can be obtained from … an application vendor site. The classifiers in the API can be updated automatically [Classifiers obtained via application 210 are equated to vendor extension, and the device on which the app is running is equated to the network element.  The Examiner interprets that the classifiers are being updated by the application, downloaded from the application vendor site.  The update is not dependent of the system/software update for the device itself].  Fig. 2 and ¶ [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack to include the features as taught by Pitre above in order to improve accuracy. (Pitre, ¶ [0028]).

Regarding claim 18, Chung-Sonchack-Pitre discloses on the features with respect to claim 16 as outlined above.
Chung further teaches:  
determining that within the flow table entry, an instruction contains the experimenter (Chung: the control device 100 can transmit the software module using the vendor message (OFPT_VENDOR message) which the open flow standard designates as the vendor expansion (Vendor Extension) through the open flow channel to the switch.  The vendor message is a 32-bit vendor field (The vendor field is a 32-bit value that uniquely identifies the vendor) as a header, and the software module may be configured as a body, according to an embodiment of the present invention.  The SDN control device and switch can recognize the software module using the vendor field.  Fig. 4 and ¶ [0038-0039]); and
executing one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).

Claims 6-8, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung-Sonchack-Pitre in view of Dolganow et.al. (US Patent Application Publication, 2016/0234068, hereinafter, “Dolganow”).
Regarding claim 6, Chung-Sonchack-Pitre discloses on the features with respect to claim 1 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
upon determining that the flow table entry is within the last flow table of the network element, determining that an action set contains the experimenter; 
ordering actions within the action set by executing one or more of the set of functions identified by the vendor extension identifier; and
executing the actions. 
However, in the same field of endeavor, Dolganow teaches:
upon determining that the flow table entry is within the last flow table of the network element (Dolganow: If the match field of the packet matches the match fields of a flow entry in a sub-table [e.g., Table n].  Fig. 5 and ¶ [0030]), determining that an action set (Dolganow: If the match field of the packet matches the match fields of a flow entry in a sub-table, then actions or instructions associated with the flow entry may be performed on the packet. Instructions include, for example, manipulations that result in changes to the packet, changes to an action set of the packet.  Fig. 5 and ¶ [0030]) contains the experimenter (Dolganow: The oxm_class field indicates a type of match (e.g., experimenter matches).  Figs. 2, 4 and ¶ [0027, 0029]); 
ordering actions within the action set by executing one or more of the set of functions identified by the vendor extension identifier (Dolganow: changes to the processing of the packet (e.g., jump ahead by five sub-tables) and actions include, for example, packet manipulations (e.g., forward the packet to outgoing port 80) as defined by version 1.3.1 of the OpenFlow protocol.  Fig. 5 and ¶ [0030]); and
executing the actions (Dolganow: then actions or instructions associated with the flow entry may be performed on the packet.  Fig. 5 and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Dolganow above in order to allow for unified management of both pure OpenFlow switches and traditional network switches while the traditional network switches are gradually replaced with pure OpenFlow switches. (Dolganow, ¶ [0025]).

Regarding claim 7, Chung-Sonchack-Pitre discloses on the features with respect to claim 1 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
receiving a message from a SDN controller; 
processing an experimenter while unpacking the message, wherein the experimenter identifies the vendor extension identifier; and
executing one or more of the set of functions identified by the vendor extension identifier to process the experimenter; and
programming a forwarding plane of the network element based on the message. 
However, in the same field of endeavor, Dolganow teaches:
receiving a message from a SDN controller (Dolganow: the OpenFlow controller encodes the new rule in a flow mod message 610 and transmits the flow mod message to one or more OpenFlow-enabled switches.  Figs. 1, 6 and ¶ [0034]); 
processing an experimenter while unpacking the message, wherein the experimenter identifies the vendor extension identifier (Dolganow: the OpenFlow-enabled switch decodes an OpenFlow flow entry (not shown) from the flow mod message and extracts components from the body of the OpenFlow flow entry. In an embodiment, the components are extracted from the match field or the experimenter field.  Figs. 2, 6 and ¶ [0034]); and
executing one or more of the set of functions identified by the vendor extension identifier (Dolganow: In an embodiment, two or more components are extracted from the match field and/or experimenter field and a SAP match table 612 is searched for an incoming interface having attributes that match the extracted components.  Figs. 2, 6 and ¶ [0034]) to process the experimenter (Dolganow: the match field 228 structure includes a class field 232… and an oxm_body 242 or payload that includes match fields 244 and experimenter fields 246.  FIG. 4 illustrates the structure of a flow entry 400 in accordance with version 1.3.1 of the OpenFlow specification… The oxm_class field indicates a type of match (e.g., experimenter matches).  Figs. 1, 2 and ¶ [0027, 0029]); and
programming a forwarding plane of the network element based on the message (Dolganow: If a matching incoming interface is found, then a flow table 614 on the OpenFlow-enabled switch is updated to include the decoded flow entry.  Figs. 2, 6 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the Dolganow above in order to allow for unified management of both pure OpenFlow switches and traditional network switches while the traditional network switches are gradually replaced with pure OpenFlow switches. (Dolganow, ¶ [0025]).

Regarding claim 8, Chung-Sonchack-Pitre-Dolganow discloses on the features with respect to claim 7 as outlined above:
Dolganow further teaches:
wherein the message is one of a flow modify message (Dolganow: FIG. 2 depicts the structure of a flow mod message, as defined by OpenFlow protocol version 1.3.1, that is sent from a controller to an OpenFlow-enabled switch to configure how the OpenFlow-enabled switch forwards packets of a flow.  Figs. 1, 2 and ¶ [0027]). 

Regarding claim 21, Chung-Sonchack-Pitre discloses on the features with respect to claim 1 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
determining that match fields in the flow table include the experimenter; and
upon matching the experimenter with the vendor extension identifier of the vendor extension table, executing the one or more of the set of functions identified by the vendor extension identifier for extracting match fields from the packet. 
However, in the same field of endeavor, Dolganow teaches:
determining that match fields in the flow table (Dolganow: When a packet is received by an OpenFlow-enabled switch for processing, an OpenFlow client on the OpenFlow-enabled switch extracts information from the packet and generates a match field for the packet by encoding the extracted information using the OXM format. The match field for the packet is then compared with the match fields of flow entries in the flow table.  Fig. 5 and ¶ [0030]) include the experimenter (Dolganow: the match field 228 structure includes a class field 232… and an oxm_body 242 or payload that includes match fields 244 and experimenter fields 246.  FIG. 4 illustrates the structure of a flow entry 400 in accordance with version 1.3.1 of the OpenFlow specification… The oxm_class field indicates a type of match (e.g., experimenter matches).  Figs. 2, 4 and ¶ [0027, 0029]); and
upon matching the experimenter with the vendor extension identifier of the vendor extension table, executing the one or more of the set of functions identified by the vendor extension identifier for extracting match fields from the packet (Dolganow: If the match field of the packet matches the match fields of a flow entry in a sub-table, then actions or instructions associated with the flow entry may be performed on the packet.  Fig. 5 and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Dolganow above in order to allow for unified management of both pure OpenFlow switches and traditional network switches while the traditional network switches are gradually replaced with pure OpenFlow switches. (Dolganow, ¶ [0025]).

Regarding claim 20, Chung-Sonchack-Pitre discloses on the features with respect to claim 10 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
determine that match fields in the flow table includes the experimenter, and
upon matching the experimenter with the vendor extension identifier of the vendor extension table, execute the one or more of the set of functions identified by the vendor extension identifier for extracting match fields from the packet. 
Dolganow teaches:
determine that match fields in the flow table (Dolganow: When a packet is received by an OpenFlow-enabled switch for processing, an OpenFlow client on the OpenFlow-enabled switch extracts information from the packet and generates a match field for the packet by encoding the extracted information using the OXM format. The match field for the packet is then compared with the match fields of flow entries in the flow table.  Fig. 5 and ¶ [0030]) includes the experimenter (Dolganow: the match field 228 structure includes a class field 232… and an oxm_body 242 or payload that includes match fields 244 and experimenter fields 246.  FIG. 4 illustrates the structure of a flow entry 400 in accordance with version 1.3.1 of the OpenFlow specification… The oxm_class field indicates a type of match (e.g., experimenter matches).  Figs. 2, 4 and ¶ [0027, 0029]), and
upon matching the experimenter with the vendor extension identifier of the vendor extension table, execute the one or more of the set of functions identified by the vendor extension identifier for extracting match fields from the packet (Dolganow: If the match field of the packet matches the match fields of a flow entry in a sub-table, then actions or instructions associated with the flow entry may be performed on the packet.  Fig. 5 and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Dolganow above in order to allow for unified management of both pure OpenFlow switches and traditional network switches while the traditional network switches are gradually replaced with pure OpenFlow switches. (Dolganow, ¶ [0025]).

Regarding claim 19, Chung-Sonchack-Pitre discloses on the features with respect to claim 16 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
receiving a message from a SDN controller;
processing an experimenter while unpacking the message, wherein the experimenter identifies the vendor extension identifier; 
executing one or more of the set of functions identified by the vendor extension identifier to process the experimenter; and
programming a forwarding plane of the network element based on the message. 
However, in the same field of endeavor, Dolganow teaches:
receiving a message from a SDN controller (Dolganow: the OpenFlow controller encodes the new rule in a flow mod message 610 and transmits the flow mod message to one or more OpenFlow-enabled switches.  Figs. 1, 6 and ¶ [0034]);
processing an experimenter while unpacking the message, wherein the experimenter identifies the vendor extension identifier (Dolganow: the OpenFlow-enabled switch decodes an OpenFlow flow entry (not shown) from the flow mod message and extracts components from the body of the OpenFlow flow entry. In an embodiment, the components are extracted from the match field or the experimenter field.  Figs. 2, 6 and ¶ [0034]); 
executing one or more of the set of functions identified by the vendor extension identifier (Dolganow: In an embodiment, two or more components are extracted from the match field and/or experimenter field and a SAP match table 612 is searched for an incoming interface having attributes that match the extracted components.  Figs. 2, 6 and ¶ [0034]) to process the experimenter (Dolganow: the match field 228 structure includes a class field 232… and an oxm_body 242 or payload that includes match fields 244 and experimenter fields 246.  FIG. 4 illustrates the structure of a flow entry 400 in accordance with version 1.3.1 of the OpenFlow specification… The oxm_class field indicates a type of match (e.g., experimenter matches).  Figs. 1, 2 and ¶ [0027, 0029]); and
programming a forwarding plane of the network element based on the message (Dolganow: If a matching incoming interface is found, then a flow table 614 on the OpenFlow-enabled switch is updated to include the decoded flow entry.  Figs. 2, 6 and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Dolganow above in order to allow for unified management of both pure OpenFlow switches and traditional network switches while the traditional network switches are gradually replaced with pure OpenFlow switches. (Dolganow, ¶ [0025]).

Regarding claim 23, Chung-Sonchack-Pitre discloses on the features with respect to claim 16 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
determining that match fields in the flow table include the table includes the experimenter; and
upon matching the experimenter with the vendor extension identifier of the vendor extension table, executing the one or more of the set of functions identified by the vendor extension identifier for extracting match fields from the packet. 
However, in the same field of endeavor, Dolganow teaches:
determining that match fields in the flow table include the table (Dolganow: When a packet is received by an OpenFlow-enabled switch for processing, an OpenFlow client on the OpenFlow-enabled switch extracts information from the packet and generates a match field for the packet by encoding the extracted information using the OXM format. The match field for the packet is then compared with the match fields of flow entries in the flow table.  Fig. 5 and ¶ [0030]) includes the experimenter (Dolganow: the match field 228 structure includes a class field 232… and an oxm_body 242 or payload that includes match fields 244 and experimenter fields 246.  FIG. 4 illustrates the structure of a flow entry 400 in accordance with version 1.3.1 of the OpenFlow specification… The oxm_class field indicates a type of match (e.g., experimenter matches).  Figs. 2, 4 and ¶ [0027, 0029]); and
upon matching the experimenter with the vendor extension identifier of the vendor extension table, executing the one or more of the set of functions identified by the vendor extension identifier for extracting match fields from the packet (Dolganow: If the match field of the packet matches the match fields of a flow entry in a sub-table, then actions or instructions associated with the flow entry may be performed on the packet.  Fig. 5 and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Dolganow above in order to allow for unified management of both pure OpenFlow switches and traditional network switches while the traditional network switches are gradually replaced with pure OpenFlow switches. (Dolganow, ¶ [0025]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung-Sonchack-Pitre in view of Lin et.al. (US Patent Application Publication, 2017/0041234, hereinafter, “Lin”).
Regarding claim 4, Chung-Sonchack-Pitre discloses on the features with respect to claim 3 as outlined above.
Chung further teaches:
executing one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).
Chung-Sonchack-Pitre does not explicitly teach:
wherein the instruction is a meter instruction with an experimenter band type. 
However, in the same field of endeavor, Lin teaches:
wherein the instruction is a meter instruction with an experimenter band type (Lin: The meter to which the WRITE_METADATA operation is added may be shown as … OFPMBT_ EXPERIMENTER = 0xFFFF /* experimenter meter band. */.  ¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Lin above in order to implement better load balancing. (Lin, ¶ [0095]).

Regarding claim 13, Chung-Sonchack-Pitre discloses on the features with respect to claim 12 as outlined above.
Chung further teaches:
	execute one or more of the set of functions identified by the vendor extension identifier (Chung: the flow entry-information in which table indicates the processing (action) toward the subjected packet of the software module using the port of the flow table of the switch.  For example, the execution rule of the software module can be designated using the method in which the switch interprets the flow rule about "port 60001 forward" as the execution of the arbitrary software module.  Fig. 4 and ¶ [0043-0044]).
Chung-Sonchack-Pitre does not explicitly teach:
wherein the instruction is a meter instruction with an experimenter band type. 
However, in the same field of endeavor, Lin teaches:
wherein the instruction is a meter instruction with an experimenter band type (Lin: The meter to which the WRITE_METADATA operation is added may be shown as … OFPMBT_ EXPERIMENTER = 0xFFFF /* experimenter meter band. */.  ¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Lin above in order to implement better load balancing. (Lin, ¶ [0095]).

Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung-Sonchack-Pitre in view of Ko et.al. (US Patent Application Publication, 2015/0131667, hereinafter, “Ko”).
Regarding claim 9, Chung-Sonchack-Pitre discloses on the features with respect to claim 1 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
loading the vendor extension in the form of dynamic linked library in the network element; 
initiating an initialization function to get one set of function pointers for one set of functions for the vendor extension; and
storing the set of function pointers in the vendor extension table indexed by vendor extension identifiers of vendor extensions. 
However, in the same field of endeavor, Ko teaches:
loading the vendor extension in the form of dynamic linked library in the network element (Ko: The function modules 324-1 to 324-n may be implemented as a software module that may be dynamically installed [in switch 320].  Fig. 3 and ¶ [0063]); 
initiating an initialization function to get one set of function pointers for one set of functions for the vendor extension (Ko: the function modules 324-1 to 324-n may be controlled (including control of information on the operation to be performed after the function module execution) by extending OpenFlow protocol or through a separate interface.  Fig. 3 and ¶ [0064]); and
storing the set of function pointers in the vendor extension table indexed by vendor extension identifiers of vendor extensions (Ko: in order to allowing a differentiated function of a chipset for each switch chipset vendor to be used, an easily usable API may be provided to facilitate control of the function module in the control plane and the application.  Fig. 3 and ¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Ko above in order to provide an intelligent SDN switch to enable efficient packet processing while breaking a concept of an existing dummy switch. (Ko, ¶ [0061]).

Regarding claim 15, Chung-Sonchack-Pitre discloses on the features with respect to claim 10 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
load the vendor extension in the form of dynamic linked library in the network element,
initiate an initialization function to get one set of function pointers for one set of functions for the vendor extension, and
store the set of function pointers in the vendor extension table indexed by vendor extension identifiers of vendor extensions. 
However, in the same field of endeavor, Ko teaches:
load the vendor extension in the form of dynamic linked library in the network element (Ko: The function modules 324-1 to 324-n may be implemented as a software module that may be dynamically installed [in switch 320].  Fig. 3 and ¶ [0063]),
initiate an initialization function to get one set of function pointers for one set of functions for the vendor extension (Ko: the function modules 324-1 to 324-n may be controlled (including control of information on the operation to be performed after the function module execution) by extending OpenFlow protocol or through a separate interface.  Fig. 3 and ¶ [0064]), and
store the set of function pointers in the vendor extension table indexed by vendor extension identifiers of vendor extensions (Ko: in order to allowing a differentiated function of a chipset for each switch chipset vendor to be used, an easily usable API may be provided to facilitate control of the function module in the control plane and the application.  Fig. 3 and ¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Ko above in order to provide an intelligent SDN switch to enable efficient packet processing while breaking a concept of an existing dummy switch. (Ko, ¶ [0061]).

Regarding claim 20, Chung-Sonchack-Pitre discloses on the features with respect to claim 16 as outlined above:
Chung-Sonchack-Pitre does not explicitly teach:
loading the vendor extension in the form of dynamic linked library in the network element;
initiating an initialization function to get one set of function pointers for one set of functions for the vendor extension; and
storing the set of function pointers in the vendor extension table indexed by vendor extension identifiers of vendor extensions. 
However, in the same field of endeavor, Ko teaches:
loading the vendor extension in the form of dynamic linked library in the network element (Ko: The function modules 324-1 to 324-n may be implemented as a software module that may be dynamically installed [in switch 320].  Fig. 3 and ¶ [0063]);
initiating an initialization function to get one set of function pointers for one set of functions for the vendor extension (Ko: the function modules 324-1 to 324-n may be controlled (including control of information on the operation to be performed after the function module execution) by extending OpenFlow protocol or through a separate interface.  Fig. 3 and ¶ [0064]); and
storing the set of function pointers in the vendor extension table indexed by vendor extension identifiers of vendor extensions (Ko: in order to allowing a differentiated function of a chipset for each switch chipset vendor to be used, an easily usable API may be provided to facilitate control of the function module in the control plane and the application.  Fig. 3 and ¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chung-Sonchack-Pitre to include the features as taught by Ko above in order to provide an intelligent SDN switch to enable efficient packet processing while breaking a concept of an existing dummy switch. (Ko, ¶ [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/SAI AUNG/Primary Examiner, Art Unit 2416